Citation Nr: 1229648	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for tinea pedis.

3.  Entitlement to an initial disability rating for residuals of a distal fibula fracture of the right ankle in excess of 10 percent prior to October 14, 2009, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was transferred during the pendency of this appeal to the Muskogee, Oklahoma RO.  

In October 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

The Board remanded these issues for further evidentiary development in July 2009 and October 2010.  Unfortunately, current circumstances require additional remand in order to afford the Veteran full due process.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the most recent adjudication by the agency of original jurisdiction (AOJ) in December 2011, the Veteran submitted additional relevant VA medication records that were not previously associated with the claims file.  In July 2012, he requested initial AOJ review of the additional evidence, thus requiring remand.  See 38 C.F.R. § 20.1304(c) (2011).  

Additionally, updated VA medical records should be obtained on remand.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Oklahoma City, Oklahoma dated since January 2011.  

2.  Thereafter, readjudicate the claims, considering any additionally obtained evidence and the VA medication records submitted by the Veteran in January 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


